NO. 07-07-0087-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL C

                                   JULY 10, 2007

                        ______________________________


                       LEONARD RODRIGUEZ, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

              FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

        NO. A15301-0312; HONORABLE ROBERT W. KINKAID, JR., JUDGE

                       _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Following a plea of nolo contendere to the offense of burglary of a building,

Appellant, Leonard Rodriguez, was granted deferred adjudication and placed on

community supervision for three years and assessed a $600 fine. A hearing was held on

the State’s Amended Motion to Proceed with an Adjudication of Guilt at which Appellant
pleaded true to all but one of the State’s allegations. The trial court found that based on

Appellant’s plea of true and the testimony presented at the hearing, he had violated the

conditions of his community supervision and adjudicated him guilty of the charged offense.

Punishment was assessed at eighteen months confinement in a state jail facility and a

$600 fine. In presenting this appeal, counsel has filed an Anders1 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has carefully reviewed the

record and, in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974). Thus, he concludes the

appeal is frivolous. Counsel has candidly discussed why, under the controlling authorities,

there is no error in the court's judgment. See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978). Counsel has also shown that he sent a copy of the brief to

Appellant and informed Appellant that, in counsel's view, the appeal is without merit. In

addition, counsel has demonstrated that he notified Appellant of his right to review the

record and file a pro se response if he desired to do so. The Clerk of this Court also

advised Appellant by letter of his right to file a response to counsel’s brief. Appellant did

not file a response. Neither did the State favor us with a brief.




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
         At the hearing on the State’s amended motion, Appellant’s community supervision

officer and a former police officer testified that Appellant had violated certain conditions of

his community supervision. Appellant also testified and admitted theft of a cell phone to

sell for money, use of cocaine, and failure to complete his monthly community service

hours.


         By the Anders brief, counsel concedes that no appeal will lie from the trial court’s

determination to adjudicate guilt. See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b)

(Vernon 2007). See also Hargesheimer v. State, 182 S.W.3d 906, 909 (Tex.Crim.App.

2006); Connolly v. State, 983 S.W.2d 738, 741 (Tex.Crim.App. 1999). Although an appeal

of all proceedings after an adjudication of guilt is not foreclosed by article 42.12, § 5(b),

(i.e., assessment of punishment), Appellant did not present any punishment evidence at

the hearing. See Hardeman v. State, 1 S.W.3d 689, 690 (Tex.Crim.App. 1999). Thus,

there are no meritorious grounds to appeal.


         We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991). We have found no such grounds. After reviewing the record,

counsel’s brief, and Apellant’s pro se response, we agree with counsel that the appeal is

frivolous. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).




                                              3
       Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment

is affirmed.2


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




       2
         In granting counsel’s motion to withdraw, however, we remind counsel of the
“educational” duty to inform Appellant of this Court’s decision and of his right to file a pro
se petition for discretionary review in the Court of Criminal Appeals. Ex parte Owens, 206
S.W.3d 670 (Tex.Crim.App. 2006).

                                              4